Citation Nr: 1821284	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-13 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include depression.

2.  Entitlement to service connection for adenocarcinoma of the prostate, status post prostatectomy, as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In October 2017, the Veteran appeared with his representative for a Board hearing before the undersigned.  A copy of the transcript has been associated with the claims file.

Additional evidence (i.e. a statement from the Veteran, a buddy statement, and a private medical record) was received following the March 2014 substantive appeal and following certification of the case to the Board in November 2016.  Section 501 of the Camp Lejeune Act of 2012 provides an automatic waiver of evidence submitted by a Veteran or his or her representative with or after a Substantive Appeal received on or after February 2, 2013.  As the Veteran's VA Form 9 was received in March 2014, and the private medical record is not pertinent as it does not relate to or have a bearing on the appellate issue, the Board may consider such evidence without requiring a waiver of AOJ consideration.  38 U.S.C. § 20.1304.


FINDINGS OF FACT

1.  In November 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that the Veteran wished to withdraw his claim for an acquired psychiatric disability, to include depression.
2.  The Veteran did not serve in one of the units designated by the Department of Defense as having served in or near the Korean demilitarized zone (DMZ) and, thus, is not presumed to have been exposed to herbicide agents.

3.  The evidence of record does not competently and credibly establish that the Veteran was otherwise exposed to herbicide agents as defined by VA regulations during his military service.

4.  Adenocarcinoma of the prostate, status post prostatectomy, is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of service discharge.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for adenocarcinoma of the prostate, status post prostatectomy, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The duty to notify has been met.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

Although the Veteran has not been afforded a VA examination in connection with his service connection claim for adenocarcinoma of the prostate, the Board finds that a VA examination for this claim is not necessary as the claim is based solely upon assertions of herbicide exposure during the Veteran's period of active service.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Since VA has obtained all relevant identified records, its duty to assist in this case is satisfied.

II.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran submitted a statement on November 2, 2017, indicating the Veteran wished to withdraw from appellate review his claim for service connection for an acquired psychiatric disability, to include depression.  

Accordingly, the Board does not have jurisdiction to review the claim, and it is dismissed.

III.  Service Connection for Prostate Cancer due to Herbicide Exposure

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include malignant tumors, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, the law provides a presumption of service connection for certain diseases associated with exposure to herbicide agents, and that become manifest within a specified time period, even if there is no record of evidence of such disease during the period of service.  Veterans who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, or in or near the Korean DMZ between April 1, 1968, and August 31, 1971, are presumed to have been exposed to herbicide agents.  38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6).

Prostate cancer is among those diseases for which presumptive service connection is available and must manifest to a degree of 10 percent or more at any time after the last exposure to the specific herbicide agents.  38 U.S.C. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Notwithstanding the foregoing presumption, a veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board finds that the evidence of record confirms that the Veteran has a current diagnosis of adenocarcinoma of the prostate (i.e., prostate cancer).  Specifically, the Veteran's treatment records show a March 2013 diagnosis of prostate cancer, a prostatectomy in April 2013, and continuing treatment thereafter.

The Board notes that the Veteran does not allege, nor does the record show, that his prostate cancer manifested during service or within the first year following his discharge from service, he experienced symptoms of prostate cancer continuously since service, or such is otherwise related to service on a direct basis.  Robinson v. Shinseki, 557 F.3d 1355 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  In this regard, the Veteran's service treatment records are silent for any complaints, treatment, or diagnoses referable to prostate cancer and the earliest clinical evidence of prostate cancer is dated in March 2013, almost 38 years after his discharge from service.  Furthermore, he has not alleged a continuity of symptomatology since service.

Rather, the Veteran contends that his currently diagnosed postoperative adenocarcinoma of the prostate is related to alleged in-service exposure to herbicide agents.  Specifically, he reported in a May 2013 statement that he served in Korea with the 833rd Ordnance Company at Camp Ames, and that the camp was sprayed on numerous occasions in order to keep the vegetation down along all perimeter fences and other areas of the depot.  A buddy statement from a fellow serviceman corroborated the Veteran's statement.  An October 2017 statement from the Veteran reported it was his company's responsibility to store, handle, and transport any and all weapon systems and components via convoy to bases in the region, such as Camp Howard and Camp Page.  He reported seeing a helicopter spraying all the perimeter areas for vegetation control, to which some of the other servicemen jokingly said, "Here comes the Agent Orange."  The Veteran stated he didn't know what it was, but that it took care of the brush and made everything visible from the observation towers.  A buddy statement from a fellow serviceman corroborated the Veteran's statement, reporting the use of Agent Orange herbicide to keep the foliage down around the outer perimeter of Camp Ames.  The Veteran testified to being exposed to herbicides as well as participating in the convoys to Camp Howard and Camp Page during the October 2017 Board hearing.

The Veteran's Form DD 214 confirms that the Veteran was stationed at Camp Ames, Korea.

In an effort to determine whether the Veteran was exposed to herbicide agents, the AOJ requested histories documents for the833rd Ordnance Company from 1971 to 1974 from the Joint Services Records Research Center (JSRRC).  JSRRC reported that the 833rd Ordnance Company supported all units in Korea with special weapons capabilities.  The records do not document the use, storage, spraying, or transporting of Agent Orange or other tactical herbicides.  In addition, the records do not document any specific duties performed by the unite members along the Demilitarized Zone (DMZ).  See VA Memo, October 3, 2016.  

The Board acknowledges that the Veteran is competent to establish facts that he is able to perceive through the use of his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  As such, the Veteran is competent to report the events that occurred in service, including the locations of such service and his duties during service.  However, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert, supra.

In this regard, although the Veteran has consistently maintained that he witnessed a helicopter at Camp Ames spraying the perimeter around the base to control the foliage and participated in convoys to Camp Howard and Camp Page, there is no corroborating evidence to support actual exposure to herbicide agents.  Rather, the historical record of the 833rd Ordnance Company is in direct conflict with his statements and buddy statements.  Furthermore, the evidence does not show that he served in one of the units designated by the Department of Defense as having served in or near the Korean DMZ.  As such, a presumption of exposure to herbicide agents is not warranted.  38 C.F.R. §§ 3.307(a)(6)(iii)-(v).  Furthermore, Camp Ames and Camp Howard were located south of Seoul and Camp Page was located about 30 miles south of the DMZ.  The Veteran has not provided any proof that he was, in fact, exposed to herbicide agents.

Consequently, based on the foregoing, the Board finds that the Veteran was not presumptively exposed to herbicide agents during service, and the evidence of record does not competently and credibly establish that he was otherwise exposed to herbicide agents during his military service.  Furthermore, prostate cancer is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of service discharge.  As such, service connection for such disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for prostate cancer, that doctrine is not applicable.  38 U.S.C. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

The appeal of service connection for an acquired psychiatric disorder, to include depression is dismissed.

Service connection for adenocarcinoma of the prostate, status post prostatectomy, as a result of exposure to herbicides is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


